

116 S2986 IS: Social Determinants Accelerator Act of 2019
U.S. Senate
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2986IN THE SENATE OF THE UNITED STATESDecember 5, 2019Mr. Young (for himself and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend part A of title XI of the Social Security Act to establish an interagency council on
			 social determinants of health, and for other purposes.
	
 1.Short titleThis Act may be cited as the Social Determinants Accelerator Act of 2019. 2.Social determinants accelerator councilPart A of title XI of the Social Security Act (42 U.S.C. 1301 et seq.) is amended by inserting after section 1139B, the following new section:
			
				1139C.Social determinants accelerator council
 (a)EstablishmentThere is established an interagency council to be known as the Social Determinants Accelerator Interagency Council (referred to in this section as the Council).
					(b)Membership
 (1)Federal compositionThe Council shall be composed of at least 1 designee from each of the following Federal agencies: (A)The Office of Management and Budget.
 (B)The Department of Agriculture. (C)The Department of Education.
 (D)The Indian Health Service. (E)The Department of Housing and Urban Development.
 (F)The Department of Labor. (G)The Department of Transportation.
 (H)The Department of Justice. (I)Any other Federal agency the Chair of the Council determines necessary.
							(2)Designation
 (A)In generalThe head of each agency specified in paragraph (1) shall designate at least one employee described in subparagraph (B) to serve as a member of the Council.
 (B)ResponsibilitiesAn employee described in this subparagraph shall be a senior employee of the agency— (i)whose leadership responsibilities relate to authorities, policies, and procedures with respect to the health and well-being of individuals receiving medical assistance under a State plan (or a waiver of such plan) under title XIX; or
 (ii)who has authority to implement and evaluate initiatives that harness data or conducts rigorous evaluation to improve the impact and cost-effectiveness of federally funded services and benefits.
 (3)HHS representationIn addition to the designees under paragraph (1), the Council shall include designees from at least 3 agencies within the Department of Health and Human Services, including the Centers for Medicare & Medicaid Services, who shall meet the criteria under paragraph (2)(B).
 (4)Non-Federal compositionThe Comptroller General of the United States may designate up to 6 Council designees— (A)who have relevant subject matter expertise, including expertise implementing and evaluating initiatives that harness data and conduct evaluations to improve the impact and cost-effectiveness of Federal Government services; and
 (B)that each represent— (i)State, local, and Tribal health and human services agencies;
 (ii)public housing authorities or State housing finance agencies; (iii)State and local government budget offices;
 (iv)State Medicaid agencies; or (v)national consumer advocacy organizations.
								(5)Chair
 (A)In generalThe Chair of the Council shall be the representative from the Office of Management and Budget to— (i)ensure a government-wide and multi-agency response, when applicable; and
 (ii)facilitate the timely resolution of government-wide and multi-agency issues to help the Council achieve consensus recommendations described under subsection (c)(1).
 (B)Initiating guidanceThe Chair, on behalf of the Council, shall identify and invite individuals from diverse entities to provide the Council with advice and information pertaining to addressing social determinants of health, including—
 (i)individuals from State and local government health and human services agencies; (ii)individuals from State Medicaid agencies;
 (iii)individuals from State and local government budget offices; (iv)individuals from public housing authorities or State housing finance agencies;
 (v)individuals from nonprofit organizations, small businesses, and philanthropic organizations; (vi)advocates;
 (vii)researchers; and (viii)any other individuals the Chair determines to be appropriate.
 (c)DutiesThe duties of the Council are— (1)to make recommendations to the Secretary regarding the criteria for making awards under subsection (g);
 (2)to identify Federal authorities and opportunities for use by States or local governments to improve coordination of funding and administration of Federal programs, and which may be unknown to or underutilized by State or local governments and to make information on such authorities and opportunities publicly available;
 (3)to provide targeted technical assistance to States developing models focused on case management of individuals receiving services administered by State or local health and social services agencies, including by identifying potential statutory or regulatory pathways for implementation of the models and assisting in identifying potential sources of funding to implement the models;
 (4)to report to Congress annually on the subjects set forth in subsection (e); (5)to develop and disseminate evaluation guidelines and standards that can be used to reliably assess the impact of an intervention or approach that may be implemented pursuant to this section on outcomes, cost-effectiveness of, and return on investment from Federal, State, local, and Tribal governments, and to facilitate technical assistance, where needed, to help to improve State and local evaluation designs and implementation;
 (6)to seek feedback from State, local, and Tribal governments on how to improve the technical assistance the Council provides to better equip State, local, and Tribal governments to coordinate health and social service programs;
 (7)to solicit applications for grants under subsection (g); and (8)to coordinate with other cross-agency initiatives focused on improving the health and well-being of low-income and at-risk populations in order to prevent unnecessary duplication between agency initiatives.
 (d)ScheduleNot later than 60 days after the date of the enactment of this section, the Council shall convene to develop a schedule and plan for carrying out the duties described in subsection (c), including solicitation of applications for the grants under subsection (g).
 (e)Report to CongressThe Council shall submit an annual report to Congress, which shall include— (1)a list of the Council members;
 (2)activities and expenditures of the Council; (3)summaries of the approaches that will be supported by State, local, and Tribal governments that received a grant under subsection (g) including—
 (A)evidence-based approaches such governments plan to employ to, at a minimum, address the economic, social, and health needs of the affected populations; and
 (B)a description of how the practices and approaches will impact the outcomes, cost-effectiveness of, and return on investment from, Federal, State, local, and Tribal governments with respect to such purposes; and
 (4)the major barriers identified by State, local, and Tribal governments that received a grant under subsection (g), and the actions that Federal agencies are taking to address such challenges.
 (f)Council proceduresThe Director of the Office of Management and Budget, in consultation with the Comptroller General of the United States, shall establish procedures for the Council to—
 (1)ensure that adequate resources are available to effectively execute the responsibilities of the Council;
 (2)effectively coordinate with other relevant advisory bodies and working groups to avoid unnecessary duplication;
 (3)create transparency to the public and Congress with regard to Council membership, costs, and activities to disseminate information; and
 (4)avoid conflicts of interest that would jeopardize the ability of the Council to make decisions and provide recommendations.
						(g)Social determinants accelerator grants to States or local governments
 (1)Grants to States, local governments, and tribesNot later than 180 days after the date of the enactment of this section, the Secretary, in consultation with the Council, shall award on a competitive basis not more than 25 grants to eligible applicants described in paragraph (2), for the development of social determinants accelerator plans, as described in paragraph (6).
 (2)Eligible applicantAn eligible applicant described in this paragraph is a State, local, or Tribal health or human services agency that—
 (A)demonstrates the support of relevant parties across relevant State, local, or Tribal jurisdictions; and
 (B)in the case of an applicant that is a local government agency, provides to the Secretary a letter of support from the lead State health or human services agency for the State in which the local government is located.
 (3)Amount of grantThe Secretary, in coordination with the Council, shall determine the total amount that the Secretary will make available to each grantee under this subsection.
 (4)ApplicationAn eligible applicant seeking a grant under this subsection shall include in the application the following information:
 (A)The target population (or populations) that would benefit from implementation of the social determinants accelerator plan proposed to be developed by the applicant.
 (B)A description of the objective or objectives and outcome goals of such proposed plan, which shall include at least 1 health outcome and at least 1 other important social outcome.
 (C)The sources and scope of inefficiencies that, if addressed by the plan, could result in improved cost-effectiveness of or return on investment from Federal, State, local, and Tribal governments.
 (D)A description of potential interventions that could be designed or enabled using such proposed plan.
 (E)The State, local, Tribal, academic, nonprofit, community-based organizations, and other private sector partners that would participate in the development of the proposed plan and subsequent implementation of programs or initiatives included in such proposed plan.
 (F)Such other information as the Secretary, in consultation with the Council, determines necessary to achieve the purposes of this section.
 (5)Use of fundsA recipient of a grant under this subsection may use funds received through the grant for the following purposes:
 (A)To convene and coordinate with relevant government entities and other stakeholders across sectors to assist in the development of a social determinant accelerator plan.
 (B)To identify approaches to improving the health and well-being of individuals receiving medical assistance under a State plan (or a waiver of such plan) under title XIX through the implementation of the proposed social determinants accelerator plan.
 (C)To engage qualified research experts to advise on relevant research and to design a proposed evaluation plan, in accordance with the standards and guidelines issued by the Secretary.
 (D)To collaborate with the Council to support the development of social determinants accelerator plans.
 (E)To prepare and submit a final social determinants accelerator plan to the Council. (6)Contents of plansA social determinant accelerator plan developed with a grant made under this subsection shall include the following:
 (A)A description of the target population (or populations) that would benefit from implementation of the social determinants accelerator plan, including an analysis describing the projected impact on the well-being of individuals described in paragraph (5)(B).
 (B)A description of the interventions or approaches designed under the social determinants accelerator plan and the evidence for selecting such interventions or approaches.
 (C)The objectives and outcome goals of such interventions or approaches, including at least 1 health outcome and at least 1 other important social outcome.
 (D)A plan for accessing and linking relevant data to enable coordinated benefits and services for the jurisdictions described in paragraph (2)(A) and an evaluation of the proposed interventions and approaches.
 (E)A description of the State, local, Tribal, academic, nonprofit, or community-based organizations, or any other private sector organizations that would participate in implementing the proposed interventions or approaches, and the role each would play to contribute to the success of the proposed interventions or approaches.
 (F)The identification of the funding sources that would be used to finance the proposed interventions or approaches.
 (G)A description of any financial incentives that may be provided, including outcome-focused contracting approaches to encourage service providers and other partners to improve outcomes of, cost-effectiveness of, and return on investment from, Federal, State, local, or Tribal government spending.
 (H)The identification of the applicable Federal, State, local, or Tribal statutory and regulatory authorities, including waiver authorities, to be leveraged to implement the proposed interventions or approaches.
 (I)A description of potential considerations that would enhance the impact, scalability, or sustainability of the proposed interventions or approaches and the actions the grant awardee would take to address such considerations.
 (J)A proposed rigorous evaluation plan, to be carried out by an independent evaluator, to measure the impact of the proposed interventions or approaches on the outcomes of, cost-effectiveness of, and return on investment from, Federal, State, local, and Tribal governments.
 (K)Precautions for ensuring that vulnerable populations will not be denied access to Medicaid or other essential services as a result of implementing the proposed social determinants accelerator plan.
							(h)Funding
 (1)In generalOut of any money in the Treasury not otherwise appropriated, there is appropriated to carry out this section $20,000,000, of which up to $5,000,000 may be used for administrative expenses to carry out this section, to remain available for obligation until the date that is 5 years after the date of enactment of this section.
						(2)Reservation of funds
 (A)In generalOf the funds made available under paragraph (1), the Secretary shall reserve not less than 20 percent to award grants to eligible applicants for the development of social determinants accelerator plans under subsection (g) intended to serve rural populations.
 (B)ExceptionIn the case of a fiscal year for which the Secretary determines that there are not sufficient eligible applicants to award up to 25 grants under subsection (g) that are intended to serve rural populations and the Secretary cannot satisfy the 20-percent requirement, the Secretary may reserve an amount that is less than 20 percent of amounts made available under paragraph (1) to award grants for such purpose.
 (3)Rule of constructionNothing in this section shall prevent Federal agencies represented on the Council from contributing additional funding from other sources to support activities to improve the effectiveness of the Council..